Status of claims
The amendment filed on 03/01/2022 is acknowledged and entered. Therefore, claims 1-20 are therefore allowed.

Examiner’s Response to Amendment/Remarks
2.	The Applicant amendment and argument to the claims as filed on 03/01/2022 are persuasive, therefore the claims have overcome the 101 rejection and 112 rejections. The limitations of the present amended claims provide technical solutions to provide more efficient and improved usage of a network of distributed nodes and computing devices for efficient computing and network usage using an artificial intelligence (AI) enabled computational environment for IPA application selection and skill processing. This provides a technical solution to the above technical problem from hardware and platform performance limitations.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The instant claims are directed to performing availability of a node in a skill exchange blockchain network. This is taught by the combination of Hunn et al., (US 2017/0287090 A1) in view of Haldenby et al., (US 2017/0046693 A1). Additionally, the claims recite “performing, via the first node (¶¶ 0058 “Edge computing devices”), a benchmarking analysis (“Programmable clauses... perform, execute, or implement contract actions and operations”, ¶¶ 0030) on a first skill (Fig. 1A and 1B, ¶¶ 0030-0032, 0059, Fig.15, 0211), determining a price for performing the first skill  (¶¶ 0059 “In one exemplary implementation , the contract price of a good in a supply agreement will depend on several sources of real - time data such as performance of the good , shipping conditions , estimated delivery date , and relative cost and performance to industry benchmarks . The contract price would decrease if a specified combination of conditions in respect of the data were triggered...” by the first IPA application based on the computational workload (Fig. 1A and 1B, ¶¶ 0031, 0059, 0125, 0211), publishing the benchmarking analysis and the price for performing the first skill by the first IPA application to a first skills registry accessible by nodes in the skills exchange network (Fig. 18, ¶¶ 0007, 0031, 0033), executing a smart contract between the first IPA application and the second IPA application for performing the first skill at the determined price and based on the performing the selection of the first IPA application (Fig. 2, 3, “Data-driven Contract”, Fig. 7 item S300, ¶¶ 0032, 0211), upon executing the smart contract, performing, by the first IPA application, the first skill...” (¶¶ 0031-0034), receiving, by the first IPA application, a payment of the determined price from the second IPA application (¶¶ 0031, 0211), and recording the performing of the first skill, by the first IPA application, for the second IPA application, and at the determined price, in a transaction ledger accessible by nodes in the skills exchange network (Fig. 13A item S420, S440, ¶¶ 0031-0032, 0211) taught by Hunn”, and “recording the performing of the first skill, by the first IPA application, for the second IPA application, and at the determined price, in a transaction ledger accessible by nodes in the skills exchange network (¶¶ 0031 ...For example, client device 104 may receive the transmitted information, and store portions of the information in locally accessible storage device and/or network accessible storage devices and data repositories (e.g., cloud-based storage)”) taught by Haldenby.
However, the prior art does not disclose, neither singly nor in combination, the claimed combination of steps of: determining a computational workload of the plurality of IPA applications on the skills exchange network; determining, responsive to the computational workload, a node availability for each of the nodes in the skills exchange network; determining a computational efficiency of the plurality of IPA applications on the nodes in performing the first skill by one or more available computing devices; performing, by an artificial intelligence (AI) enabled computational environment associated with the nodes in the skills exchange network, a selection of the first IPA application by a second IPA application based on the node availability and the computational efficiency.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685